                Case 19-12269-CSS               Doc 620          Filed 02/20/20      Page 1 of 14




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )      Chapter 11
                                                             )
MTE HOLDINGS LLC, et al.,1                                   )      Case No. 19-12269 (CSS)
                                                             )
                           Debtors.                          )      Jointly Administered
                                                             )

               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                       ON FEBRUARY 24, 2020, AT 10:00 A.M. (ET)2

RESOLVED MATTER

1.       Motion for Entry of an Order (I) Extending the Debtors’ Time to File Notices of Removal
         of Claims and Causes of Action Related to the Debtors’ Chapter 11 Cases and (II)
         Granting Related Relief (D.I. 518, Filed 1/21/20).

         Objection Deadline: February 4, 2020, at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

         a)       Certificate of No Objection Regarding Motion for Entry of an Order (I) Extending
                  the Debtors’ Time to File Notices of Removal of Claims and Causes of Action
                  Related to the Debtors’ Chapter 11 Cases and (II) Granting Related Relief (D.I.
                  588, Filed 2/14/20); and

         b)       Order (I) Extending the Debtors’ Time to File Notices of Removal of Claims and
                  Causes of Action Related to the Debtors’ Chapter 11 Cases and (II) Granting
                  Related Relief (D.I. 596, Entered 2/18/20).

         Status: An order has been entered. No hearing is necessary.



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770);
     MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy
     LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
     This hearing will be held before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge,
     at the United States Bankruptcy Court for the District of Delaware located at 824 North Market Street, 5th
     Floor, Courtroom 6, Wilmington, Delaware 19801.
          Case 19-12269-CSS         Doc 620      Filed 02/20/20   Page 2 of 14




MATTERS UNDER CERTIFICATION

2.   Debtors’ Motion for Entry of Order Extending Time to Assume or Reject Unexpired
     Leases of Nonresidential Real Property (D.I. 575, Filed 2/10/20).

     Objection Deadline: February 18, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding the Debtors’ Motion for Entry of
                   Order Extending Time to Assume or Reject Unexpired Leases of
                   Nonresidential Real Property (D.I. 618, Filed 2/20/20).

     Status: A certificate of no objection has been filed. No hearing is necessary unless the
     court has questions.

CONTINUED MATTERS

3.   Waterbridge Texas Midstream LLC’s Motion to Compel Debtor to (I) Assume or Reject
     an Executory Contract and (II) Direct Immediate Payment of Administrative Expenses
     (D.I. 270, filed 12/12/19).

     Objection Deadline: Extended to February 27, 2020, at 4:00 p.m. (ET) for the Debtors.

     Responses Received:

     a)     Natixis’ Objection to Waterbridge Texas Midstream LLC’s Motion to Compel
            Debtor to (I) Assume or Reject and Executory Contract and (II) Direct Immediate
            Payment of Administrative Expenses (D.I. 358, Filed 12/26/19); and

     b)     Joinder And Reservation of Rights of Riverstone Credit Management, LLC
            Regarding Texas Midstream LLC’s Motion to Compel Debtor to (I) Assume or
            Reject an Executory Contract and (II) Direct Immediate Payment of
            Administrative Expenses (D.I 362, Filed 12/26/19).

     Related Pleadings:

     a)     [SEALED] Notice of Filing of Water Management Services Agreement (D.I. 354,
            Filed 12/24/19);

     b)     Motion for Entry of an Order Authorizing Waterbridge Texas Midstream LLC to
            File Document Under Seal (D.I. 355, Filed 12/24/19); and




                                           -2-
          Case 19-12269-CSS         Doc 620      Filed 02/20/20   Page 3 of 14




     c)     Certification of No Objection to Motion for Entry of an Order Authorizing
            Waterbridge Texas Midstream LLC to File Document Under Seal (D.I. 419, Filed
            1/8/20).

     Status: This matter has been continued to the hearing scheduled for March 5, 2020, at
     1:00 p.m. (ET).

MATTERS GOING FORWARD

4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
     Continue Using Existing Centralized Cash Management System, (B) Honor Certain
     Prepetition Obligations Related to the Use of the Cash Management System, and (C)
     Maintain Existing Bank Accounts and Check Stock and (II) Granting Related Relief (D.I.
     47, Filed 11/8/19).

     Objection Deadline: February 10, 2020, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of the Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19);

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19); and

     c)     Joinder of the Ad Hoc Committee of Service Providers to Natixis’ Omnibus
            Objection to Debtors’ First Day Motions (D.I. 167, Filed 12/4/19).

     Related Pleadings:

     a)     Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
            Centralized Cash Management System, (B) Honor Certain Prepetition Obligations
            Related to the Use of the Cash Management System, and (C) Maintain Existing
            Bank Accounts and Check Stock and (II) Granting Related Relief (D.I. 98,
            Entered 11/15/19);

     b)     Second Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
            Centralized Cash Management System, (B) Honor Certain Prepetition Obligations
            Related to the Use of the Cash Management System, and (C) Maintain Existing
            Bank Accounts and Check Stock and (II) Granting Related Relief (D.I. 215,
            Entered 12/9/19);

     c)     Certificate of Counsel Regarding Third Interim Order (I) Authorizing the Debtors
            to (A) Continue Using Existing Centralized Cash Management System, (B)
            Honor Certain Prepetition Obligations Related to the Use of the Cash


                                           -3-
          Case 19-12269-CSS         Doc 620        Filed 02/20/20   Page 4 of 14




            Management System, and (C) Maintain Existing Bank Accounts and Check Stock
            and (II) Granting Related Relief (D.I. 409, Filed 1/7/20); and

     d)     Third Interim Order (I) Authorizing the Debtors to (A) Continue Using Existing
            Centralized Cash Management          System, (B) Honor Certain Prepetition
            Obligations Related to the Use of the Cash Management System, and (C)
            Maintain Existing Bank Accounts and Check Stock and (II) Granting Related
            Relief (D.I. 420, Entered 1/8/20).

     Status: This matter is going forward.

5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
     Collateral (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
     Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV)
     Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
     4001-2 (D.I. 49, Filed 11/8/19).

     Objection Deadline: February 18, 2020, at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection and Reservation of Rights of Riverstone Credit Management, LLC
            Related to Certain of the Debtors’ Requested First Day Relief (D.I. 63, Filed
            11/12/19);

     b)     Natixis’ Omnibus Objection to Debtors’ First Day Motions (D.I. 69, Filed
            11/12/19);

     c)     The County of Reeves Tax Districts, Texas’ Objection to the Interim Order Under
            Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules
            4001 and 9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting
            Adequate Protection to Prepetition Secured Parties; (III) Modifying Automatic
            Stay; and (IV) Granting Related Relief (D.I. 183, Filed 12/5/19);

     d)     Limited Objection of Luxe Energy LLC to Entry of Final Order Approving Cash
            Collateral Motion (D.I. 193, Filed 12/6/19);

     e)     Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
            194, Filed 12/6/19);

     f)     Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’ Motion for
            Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
            Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
            Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
            Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
            4001-2 (D.I. 195, Filed 12/6/19);

                                             -4-
     Case 19-12269-CSS       Doc 620       Filed 02/20/20   Page 5 of 14




g)    Joinder to Limited Objection of Pilot Thomas Logisitics, LLC to the Debtors’
      Motion for Entry of Interim and Final Orders (I) Authorizing the Use of Cash
      Collateral (II) Providing Adequate Protection to the Secured Lender; (III)
      Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507;
      and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c)
      and Local Rule 4001-2 (D.I. 196, Filed 12/6/19);

h)    Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
      Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
      Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
      Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
      Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
      4001-2 (D.I. 197, Filed 12/6/19);

i)    Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
      Order Authorizing the Use of Cash Collateral (D.I. 199, Filed 12/6/19);

j)    Joinder and Objection of Alamo Pressure Pumping, LLC to Objection of the Ad
      Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim and
      Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
      Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
      U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
      Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 200,
      Filed 12/6/19);

k)    Joinder of the Service Provider Group to Objection of the Ad Hoc Committee of
      Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
      Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
      Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
      361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
      Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 210, Filed
      12/6/19);

l)    Joinder and Objection of B&L Pipeco Services, Inc. to Objection of the Ad Hoc
      Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
      Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
      Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
      U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
      Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 211,
      Filed 12/6/19);

m)    Baker Hughes, GE Oil & Gas Pressure Control, Schlumberger, Smith
      International and Nabors’ Limited Objection to Interim Order Under Bankruptcy
      Code Sections 105(a), 361, 362, 363, 503, and 507, Bankruptcy Rules 4001 and
      9014 (I) Authorizing Debtors to Use Cash Collateral; (II) Granting Adequate

                                     -5-
     Case 19-12269-CSS       Doc 620       Filed 02/20/20   Page 6 of 14




      Protection to Prepetition Secured Parties; (III) Modifying Automatic Stay; and
      (IV) Granting Related Relief (D.I. 212, Filed 12/6/19);

n)    Joinder of Mineral Lienholders to Objection of the Ad Hoc Committee of Service
      Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
      Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
      Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
      361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
      Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 232, Filed
      12/11/19);

o)    Joinder of Moser Engine Service, Inc. to Objection of the Ad Hoc Committee of
      Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
      Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
      Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
      361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
      Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 238, Filed
      12/11/19);

p)    Joinder to (I) Limited Objection of Pilot Thomas Logistics, LLC and (II)
      Objection of the Ad Hoc Committee of Service Providers to Debtors’ Motion for
      Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral (II)
      Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
      Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
      Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule
      4001-2 (D.I. 241, Filed 12/11/19);

q)    Joinder of Patriot Premium Threading Services, LLC, Trans-Tex Dyno Services,
      LLC, and Trans-Tex Cementing Services, LLC to the Objection of the Ad Hoc
      Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
      Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
      Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
      U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
      Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 250,
      Filed 12/11/19);

r)    Joinder of FTS International Services, LLC to Objection of the Ad Hoc
      Committee of Service Providers to Debtors’ Motion for Entry of Interim and Final
      Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate
      Protection to the Secured Lender; (III) Modifying Automatic Stay Pursuant to 11
      U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final Hearing
      Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 261,
      Filed 12/12/19);

s)    Joinder of Impac Exploration Services, Inc. to Objection of the Ad Hoc
      Committee of Service Providers to Debtors' Motion for Entry of Interim and Final

                                     -6-
      Case 19-12269-CSS       Doc 620       Filed 02/20/20   Page 7 of 14




       Orders (I) Authorizing the Use of Cash Collateral; (II) Providing Adequate
       Protection to the Secured Lender; (III) Modifying Automatic Stay; and (IV)
       Scheduling Final Hearing (D.I. 268, Filed 12/12/19);

t)     Joinder of Aim Directional Services, LLC to Objection of the Ad Hoc Committee
       of Service Providers to Debtors' Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral; (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 269, Filed 12/12/19);

u)     Joinder of TanMar Rentals, LLC to Objection of the Ad Hoc Committee of
       Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 415, Filed 1/8/20);

v)     Joinder of Topographic, Inc. to Objection of the Ad Hoc Committee of Service
       Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 417, Filed 1/8/20);

w)     Preliminary Objection of Riverstone Credit Management, LLC to Entry of an
       Order Authorizing the Use of Cash Collateral (D.I. 431, Filed 1/8/20);

x)     Joinder of Valence Drilling Fluids, LLC to Objection of the Ad Hoc Committee
       of Service Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay; and (IV) Scheduling Final
       Hearing (D.I. 432, Filed 1/8/20);

y)     Joinder of KLX Energy Services LLC’s to Ad Hoc Committee of Service
       Providers to Debtors’ Motion for Entry of Interim and Final Orders (I)
       Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the
       Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105,
       361, 362, 363, and 507; and (IV) Scheduling Final Hearing Pursuant to
       Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2 (D.I. 435, Filed 1/8/20);

z)     Natixis’ Renewed and Continued Objection to Final Approval of Debtors’ Cash
       Collateral Motion (D.I. 437, Filed 1/8/20);

aa)    Joinder of Man on Fire Welding, LLC, and Chase Harris, Inc. to Objection of the
       Ad Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing
       Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay
       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final

                                      -7-
      Case 19-12269-CSS       Doc 620       Filed 02/20/20   Page 8 of 14




       Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2
       (D.I. 467, Filed 1/13/20);

bb)    Joinder of Nexus II Directional Drilling Specialists Ltd. to the Objection of the
       Ad Hoc Committee of Service Providers to Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing the Use of Cash Collateral (II) Providing
       Adequate Protection to the Secured Lender; (III) Modifying Automatic Stay
       Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling Final
       Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local Rule 4001-2
       (D.I. 471, Filed 1/14/20);

cc)    Natixis’ Objection to Final Approval of Debtors’ Cash Collateral Motion (D.I.
       527, Filed 1/28/20);

dd)    Ad Hoc Committee of Service Providers’ Renewed and Continued Objection to
       Final Approval of Debtors’ Cash Collateral Motion (D.I. 529, Filed 1/28/20);

ee)    Joinder of Riverstone Credit Management, LLC to Natixis’ Objection to Final
       Approval of Debtors’ Cash Collateral Motion (D.I. 530, Filed 1/28/20);

ff)    Joinder of B&L Pipeco Services, Inc. to the Ad Hoc Committee of Service
       Providers’ Renewed and Continued Objection to Final Approval of Debtors’ Cash
       Collateral Motion (D.I. 544, Filed 1/31/20);

gg)    Supplemental Objection of Pilot Thomas Logisitics, LLC to the Debtors’ Motion
       for Entry of Interim and Final Orders (I) Authorizing the Use of Cash Collateral
       (II) Providing Adequate Protection to the Secured Lender; (III) Modifying
       Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV)
       Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and
       Local Rule 4001-2 (D.I. 597, Filed 2/18/20);

hh)    Administrative Agent’s Reservation of Rights and Limited Objection to Debtors’
       Final Cash Collateral Motion (D.I. 601, Filed 2/18/20);

ii)    Supplement to Limited Objection of Luxe Energy LLC to Entry of Final Order
       Approving Cash Collateral Motion (D.I. 603, Filed 2/18/20);

jj)    Objection and Joinder of Aim Directional Services, LLC to Debtors' Motion for
       Entry of Final Order (I) Authorizing the Use of Cash Collateral; (II) Providing
       Adequate Protection to the Secured Lender; and (III) Modifying Automatic Stay
       (D.I. 604, Filed 2/18/20);

kk)    Objection and Joinder of Impac Exploration Services, Inc. to Debtors' Motion for
       Entry of Final Order (I) Authorizing the Use of Cash Collateral; (II) Providing
       Adequate Protection to the Secured Lender; and (III) Modifying Automatic Stay
       (D.I. 605, Filed 2/18/20);

                                      -8-
      Case 19-12269-CSS        Doc 620       Filed 02/20/20   Page 9 of 14




ll)    Preliminary Objection and Reservation of Rights of Riverstone Credit
       Management, LLC (D.I. 607, Filed 2/18/20); and

mm)    Schlumberger, Smith International and Nabors’ Supplement to Limited Objection
       to Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503,
       and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
       Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
       Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 609, Filed
       2/18/20).

Related Pleadings:

a)     Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363, 503, and
       507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use Cash
       Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties; (III)
       Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 112, Entered
       11/19/19);

b)     Notice of Filing of Revised Budget (D.I. 288, Filed 12/16/19);

c)     Second Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363,
       503, and 507, Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use
       Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
       (III) Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 297,
       Entered 12/17/19);

d)     Notice of Filing of Proposed Budget (D.I. 538, Filed 1/30/20);

e)     Motion for Leave to File Reply in Further Support of Debtors’ Motion for Entry
       of Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II)
       Providing Adequate Protection to the Secured Lender; (III) Modifying Automatic
       Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 507; and (IV) Scheduling
       Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (b) And Local Rule
       4001-2 (D.I. 541, Filed 1/31/20); and

f)     Fourth Interim Order Under Bankruptcy Code Sections 105(a), 361, 362, 363,
       503, and 507, Bankruptcy Rules 4001 And 9014 (I) Authorizing Debtors to Use
       Cash Collateral; (II) Granting Adequate Protection to Prepetition Secured Parties;
       (III) Modifying Automatic Stay; and (IV) Granting Related Relief (D.I. 554, Filed
       2/4/20).

Status: This matter is going forward on a further interim basis. The Debtors will submit
        a revised order at or prior to the hearing that includes an updated budget for a
        five-week interim period.



                                       -9-
          Case 19-12269-CSS        Doc 620     Filed 02/20/20    Page 10 of 14




6.   Application of Debtors to Employ and Retain Conway MacKenzie Management
     Services, LLC as Financial Advisors to Certain of the Debtors, Nunc Pro Tunc to the
     Petition Date, for Services Rendered Through December 3, 2019 (D.I. 251, Filed
     12/11/19).

     Objection Deadline: December 26, 2019, at 4:00 p.m. (ET).

     Responses Received:

     a)     Natixis’ Limited Objection to Debtors’ Application to Employ Conway
            MacKenzie Management Services, LLC (D.I. 344, Filed 12/23/19);

     b)     United States Trustee’s Objection to Application of Debtors to Employ and
            Retain Conway MacKenzie Management Services, LLC as Financial Advisors to
            Certain of the Debtors, Nunc Pro Tunc to the Petition Date, for Services Rendered
            Through December 3, 2019 (D.I. 360, Filed 12/26/19); and

     c)     Reservation of Rights of Riverstone Credit Management, LLC Regarding
            Debtors’ Application to Employ Conway MacKenzie Management Services, LLC
            (D.I. 361, Filed 12/26/19).

     Related Pleadings: None.

     Status: The pending objections to this matter have been resolved in connection with the
     settlement motion (#10) and by agreed revisions to the order. The Debtors will submit
     the revised order at or prior to the hearing.

7.   Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a Chief
     Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11 U.S.C.
     § 363(b), Nunc Pro Tunc to the Petition Date (D.I. 350, Filed 12/23/19).

     Objection Deadline: January 6, 2020, at 4:00 p.m. (ET).

     Responses Received:

     a)     Natixis’ Objection to Debtors’ Application to Employ and Retain CR3 Partners,
            LLC to Provide a Chief Restructuring Officer and Additional Personnel for the
            Debtors (D.I. 397, Filed 1/6/20);

     b)     Omnibus Objection of Riverstone Credit Management, LLC to (I) Application of
            Debtors to Employ and Retain Parkman Whaling LLC as Financial Advisors and
            (II) Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a
            Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to
            11 U.S.C. § 363(b) (D.I. 403, Filed 1/6/20);




                                           -10-
          Case 19-12269-CSS        Doc 620      Filed 02/20/20   Page 11 of 14




     c)     Limited Objection of the Ad Hoc Committee of Service Providers to Application
            of the Debtors to Employ and Retain CR3 Partners, LLC to Provide a Chief
            Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11
            U.S.C. § 363(b), Nunc Pro Tunc to the Petition Date (D.I. 404, Filed 1/6/20); and

     d)     Informal Comments from the United States Trustee.

     Related Pleadings: None.

     Status: The pending objections to this matter have been resolved in connection with the
     settlement motion (#10) and by agreed revisions to the order. The Debtors will submit
     the revised order at or prior to the hearing.

8.   Application of Debtors to Employ and Retain Parkman Whaling LLC as Financial
     Advisors to the Debtors, Nunc Pro Tunc to December 18, 2019 (D.I. 352, Filed
     12/23/19).

     Objection Deadline: January 6, 2020, at 4:00 p.m. (ET).

     Responses Received:

     a)     Natixis’ Objection to Debtors’ Application to Employ and Retain Parkman
            Whaling LLC as Financial Advisors (D.I. 398, Filed 1/6/20);

     b)     Omnibus Objection of Riverstone Credit Management, LLC to (I) Application of
            Debtors to Employ and Retain Parkman Whaling LLC as Financial Advisors and
            (II) Application of Debtors to Employ and Retain CR3 Partners, LLC to Provide a
            Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to
            11 U.S.C. § 363(b) (D.I. 403, Filed 1/6/20); and

     c)     Informal Comments from the United States Trustee.

     Related Pleadings:

     a)     Supplemental Declaration of Bruce E. Campbell III in Support of Application of
            the Debtors to Employ and Retain Parkman Whaling LLC as Financial Advisors
            to the Debtors, Nunc Pro Tunc to the Petition Date (D.I. 563, Filed 2/5/20);

     Status: This matter is going forward.

9.   Motion for an Order Authorizing the Debtors to File Under Seal the Debtors’ Omnibus
     Objection to (I) Motions of (A) Natixis, New York Branch, (B) Riverstone Credit
     Management, LLC, (C) The Ad Hoc Committee of Service Providers, and (D) The
     United States Trustee for Appointment of a Chapter 11 Trustee, and (II) Alternative
     Motions of (A) Natixis, New York Branch, and (B) The United States Trustee Seeking an
     Examiner and Certain Exhibits Thereto (D.I. 468, Filed 1/13/20).

                                             -11-
           Case 19-12269-CSS        Doc 620      Filed 02/20/20   Page 12 of 14




      Objection Deadline: At or Prior to the Hearing.

      Responses Received: None.

      Related Pleadings:

      a)     [SEALED] Debtors’ Omnibus Objection to (I) Motions of (A) Natixis, New York
             Branch, (B) Riverstone Credit Management, LLC, (C) The Ad Hoc Committee of
             Service Providers, and (D) The United States Trustee for Appointment of a
             Chapter 11 Trustee, and (II) Alternative Motions of (A) Natixis, New York
             Branch, and (B) The United States Trustee Seeking an Examiner (D.I. 465, Filed
             1/13/20); and

      b)     [SEALED] Declaration of Daniel B. Butz in Support of Debtors’ Omnibus
             Objection to (I) Motions of (A) Natixis, New York Branch, (B) Riverstone Credit
             Management, LLC, (C) The Ad Hoc Committee of Service Providers, and (D)
             The United States Trustee for Appointment of a Chapter 11 Trustee, and (II)
             Alternative Motions of (A) Natixis, New York Branch, and (B) The United States
             Trustee Seeking an Examiner (D.I. 466, Filed 1/13/20).

      Status: This matter is going forward.

10.   Application of Debtors to Employ and Retain Ankura Consulting Group, LLC to Provide
      a Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11
      U.S.C. § 363(b), Nunc Pro Tunc to February 4, 2020 (D.I. 561, Filed 2/5/20).

      Objection Deadline: Extended to February 20, 2020, at 4:00 p.m. (ET) for the United
      States Trustee.

      Responses Received:

      a)     Administrative Agent’s Reservation of Rights and Limited Objection to Debtors’
             Application to Employ and Retain Ankura Consulting Group, LLC to Provide a
             Chief Restructuring Officer and Additional Personnel for the Debtors Pursuant to
             11 U.S.C. § 363(b), Nunc Pro Tunc to February 4, 2020 (D.I. 600, Filed 2/18/20);

      b)     Informal Comments from the United States Trustee; and

      c)     Informal Comments from Natixis, New York Branch.

      Related Pleadings:

      a)     Debtors’ Motion for Entry of an Order Shortening Notice of Application of
             Debtors to Employ and Retain Ankura Consulting Group, LLC to Provide a Chief



                                              -12-
           Case 19-12269-CSS        Doc 620      Filed 02/20/20   Page 13 of 14




             Restructuring Officer and Additional Personnel for the Debtors Pursuant to 11
             U.S.C. § 363(b), Nunc Pro Tunc to February 4, 2020 (D.I. 564, Filed 2/6/20); and

      b)     Order Shortening Notice of Application of Debtors to Employ and Retain Ankura
             Consulting Group, LLC to Provide a Chief Restructuring Officer and Additional
             Personnel for the Debtors Pursuant to 11 U.S.C. § 363(b), Nunc Pro Tunc to
             February 4, 2020 (D.I. 565, Entered 2/6/20).

      Status: This matter is going forward.

11.   Debtors’ Motion Pursuant To Bankruptcy Rule 9019 for an Order Approving Settlement
      and Allowing for Performance Under Settlement to (I) Amend Operating Agreements of
      Certain Debtors to Provide for the Constitution of a Board of Managers and Appointment
      of Managers Including Independent Managers and (II) Granting Related Relief (D.I. 562,
      Filed 2/5/20).

      Objection Deadline: February 18, 2020, at 4:00 p.m. (ET).

      Responses Received:

      a)     Informal Comments from the United States Trustee.

      Related Pleadings:

      a)     Notice of Filing of Stipulation Authorizing Settlement Pursuant to Federal Rule of
             Bankruptcy Procedure 9019 (D.I. 548, Filed 2/3/20).

      Status: This matter is going forward.

12.   Debtors’ Motion for Entry of an Order Pursuant to Section 1121(d) of the Bankruptcy
      Code Extending Their Exclusive Periods to File a Chapter 11 Plan and Solicit
      Acceptances Thereof (D.I. 574, Filed 2/10/14).

      Objection Deadline: February 18, 2020, at 4:00 p.m. (ET).

      Responses Received:

             a)     Preliminary Objection and Reservation of Rights of Riverstone Credit
                    Management, LLC (D.I. 607, Filed 2/18/20).

      Related Pleadings: None.

      Status: This matter is going forward.




                                              -13-
           Case 19-12269-CSS   Doc 620      Filed 02/20/20   Page 14 of 14




Dated: February 20, 2020       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Brett S. Turlington
                               Robert J. Dehney (No. 3578)
                               Eric D. Schwartz (No. 3134)
                               Brett S. Turlington (No. 6705)
                               1201 North Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 658-3989
                               Email: rdehney@mnat.com
                                        eschwartz@mnat.com
                                        bturlington@mnat.com

                               - and –

                               Andrew K. Glenn (admitted pro hac vice)
                               Matthew B. Stein (admitted pro hac vice)
                               David J. Mark (admitted pro hac vice)
                               KASOWITZ BENSON TORRES LLP
                               1633 Broadway
                               New York, New York 10019
                               Telephone: (212) 506-1700
                               Facsimile: (212) 506-1800
                               Email: AGlenn@kasowitz.com
                                       MStein@kasowitz.com
                                       DMark@kasowitz.com

                               Co-Counsel and Proposed Counsel for Debtors and
                               Debtors in Possession




                                         -14-
